DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

In regards to art, Kuhlmann et al. (US PG pub 2018/0286175) shows the basic structure and sequential reel stopping.  However, Kuhlmann’s prize symbols are set up as single symbols (see the figure 25 examples), the symbols are not separated into a sub-category and category symbols on different reels.
Visocnik (US PG pub 2004/0048646) teaches, figure 16, the use of set of trigger companion game symbols 23 on reels 22a and 22e (boat and an island).  The boat and the island symbols have nothing to do with the resulting prize.  There is no reasonable manner, based on the cited prior art, to modify the Kuhlmann reference to meet the specific limitations of claims 1, 8 and 15.  Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8,  and 15.

In regard to 35 USC 101, the claims are not drawn to an abstract idea.  While the claims are recited as an electronic gaming machine, no wagering limitations have been .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715